Citation Nr: 0737378	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the June 16, 1998, agency of original 
jurisdiction (AOJ) decision, that denied reopening the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, contained clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1966 to November 
1968.  The veteran died on October [redacted], 1993.  At the time of 
the veteran's death, the appellant was the veteran's widow.  
She remained his widow until she remarried on December [redacted], 
2000.  The appellant was divorced from her third husband on 
August [redacted], 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2006, a videoconference 
hearing on appeal was held before the undersigned, who is the 
Veterans Law Judge (VLJ) designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing has been produced and has been 
included in the claims folder for review.  

The Board remanded the claim to the RO via the Appeals 
Management Center (AMC) in February 2007 for the purpose of 
clarifying the issues on appeal.  The claim has since been 
returned.  Nevertheless, the appeal is once again REMANDED to 
the RO via the AMC in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in February 2007, the Board remanded the 
claim for the purpose of clarifying the issues on appeal.  
The appellant was contacted and the clarified issues now 
appear on the front page of this action.  As a part of the 
process of clarification, the RO/AMC was directed to ensure 
that the notification requirements set forth at 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b)(1) (2007), as well as VAOPGCPREC 7-2004 were fully 
complied with.  Specifically, the RO/AMC needed to inform the 
appellant how she could prevail on her claim.

The record shows that the AMC did send out a VCAA-type letter 
to the appellant in March 2007.  See Veterans Claims 
Assistance Act of 2000 (VCAA) - 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006). That letter 
asked for clarification of the issues on appeal.  Following 
receipt of appellant's response, the AMC then sent out a 
Supplemental Statement of the Case (SSOC).  The SSOC was 
dated September 2007.  The SSOC provided some information 
with respect to VCAA notice requirements.  However, the SSOC 
did not provide the laws and regulations with respect to 
clear and unmistakable error claims.  Moreover, it did not 
give the appellant the relevant laws and regulations with 
respect to new and material evidence claims.  Moreover, the 
SSOC did not provide the appellant of the requisite laws and 
regulations involving 38 U.S.C.A. § 1318.  

The RO/AMC was specifically tasked to inform the appellant 
how she could prevail on her claim with respect to both 
issues.  This was suppose to be done through the issuance of 
a letter to the appellant.  This was not accomplished.  
Moreover, the RO/AMC has a duty and obligation to provide to 
the appellant the laws and regulations governing her claim.  
This also was not achieved.  

In other words, upon reviewing the claims folder, it is the 
Board's opinion that the AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The claim must be returned to 
the AMC for the requested development and assistance.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following:

1.  The AMC must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) about the information and 
evidence that is necessary to 
substantiate that clear and unmistakable 
error has been committed in a previously 
denied decision by the RO; (2) about the 
information and evidence that is needed 
to reopen a previously denied claim; and 
(3) about the information and evidence 
that VA has, or will seek to provide, in 
support of her claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  Thereafter, the AMC should re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The AMC must 
provide the appellant the laws and 
regulations concerning clear and 
unmistakable error claims, new and 
material claims, and claims involving 38 
U.S.C.A. § 1318.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



